Case 5:19-cv-00446-D Document 1-2 Filed 05/15/19 Page 1 of 10




                                                                Exhibit 2
Case 5:19-cv-00446-D Document 1-2 Filed 05/15/19 Page 2 of 10
Case 5:19-cv-00446-D Document 1-2 Filed 05/15/19 Page 3 of 10
Case 5:19-cv-00446-D Document 1-2 Filed 05/15/19 Page 4 of 10
Case 5:19-cv-00446-D Document 1-2 Filed 05/15/19 Page 5 of 10
Case 5:19-cv-00446-D Document 1-2 Filed 05/15/19 Page 6 of 10
Case 5:19-cv-00446-D Document 1-2 Filed 05/15/19 Page 7 of 10
Case 5:19-cv-00446-D Document 1-2 Filed 05/15/19 Page 8 of 10
Case 5:19-cv-00446-D Document 1-2 Filed 05/15/19 Page 9 of 10
Case 5:19-cv-00446-D Document 1-2 Filed 05/15/19 Page 10 of 10
